Determination of respondent Commissioner of the New York State Department of Social Services, dated February 1, 1990 which, inter alia, following a fair hearing before an Administrative Law Judge, found that petitioners failed to comply with applicable regulations in 40 cases out of a sample of 100 and imposed a sanction of denial of reimbursement of $5,520,187, unanimously annulled, on the law and the facts, to the extent of vacating the sanction imposed in case No. 66 and remanding the matter for recomputation of the sanction, without costs.
Respondent concedes that the sanction imposed in case No. 66 was improper, and we grant the petition to that extent.
We find no impropriety in either the statistical methods employed by respondent agency in the audit or the sanctions imposed. In particular, we reject petitioners’ argument that, since Social Services Law § 398-b (2) provides for the denial of reimbursement only for failure to comply with "standards”, respondent agency was without authority to impose sanctions for failure to provide complete documentation as required by the regulations promulgated pursuant to the statute (§ 398-b [1]). In view of the fact that over 13,000 children were in foster care during the relevant audit period, we find rational *343respondent’s interpretation that the record-keeping requirements set forth in the regulations are equal in importance to the concrete actions mandated.
We have considered the remaining arguments and find them to be without merit. Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.